



Exhibit 10.1.4
 
Western Digital Corporation
ID: 33-0956711
3355 Michelson Drive, Suite 100
Irvine, CA 92612



a1014employeestockuni_image1.gif [a1014employeestockuni_image1.gif]
Notice of Grant of Stock Units
and Stock Unit Award Agreement


«fn» «mn» «ln»
Award Number:
«nbr»
«ad1»
Plan:
«pln»
«ad2»
ID:
«id»
«cty», «st» «z»
 
 

Congratulations! Effective «optdt», you have been granted stock units of Western
Digital Corporation. These stock units were granted under the 2017 Performance
Incentive Plan (the “Plan”)1.
Vesting2:
Units
Vest Type
Full Vest
«sp1»
«vtpr1»
«vdp1»
«sp2»
«vtp2»
«vdp2»
«sp3»
«vtp3»
«vdp3»
«sp4»
«vtp4»
«vdp4»



Your stock unit award is subject to the terms and conditions of this Notice, the
attached Standard Terms and Conditions for Stock Unit Awards (including any
terms and conditions set forth in any appendices attached hereto) (collectively,
the “Standard Terms”) and the Plan. By accepting the award, you are agreeing to
the terms of the award as set forth in those documents. You should read the
Plan, the Prospectus for the Plan, and the Standard Terms. The Standard Terms
and the Plan are each incorporated into (made a part of) this Notice by this
reference. You do not have to accept your award. If you do not agree to the
terms of your award, you should promptly return this Notice to the Western
Digital Corporation Stock Plans Administrator.
A copy of the Plan, the Prospectus for the Plan, and the Standard Terms have
been provided to you. If you need another copy of these documents, or if you
would like to confirm that you have the most recent version, please contact the
Corporation’s Stock Plans Administrator.




1 The number of stock units subject to the award is subject to adjustment under
Section 7.1 of the Plan (for example, and without limitation, in connection with
stock splits).
2.The stock units covered by the award are subject to forfeiture under Section 7
of the attached Standard Terms and Conditions for Stock Unit Awards.



--------------------------------------------------------------------------------






a1014employeestockuni_image1.gif [a1014employeestockuni_image1.gif]
Western Digital Corporation 3355 Michelson Drive, Suite 100
    Irvine, California 92612 Telephone 949 672-7000

STANDARD TERMS AND CONDITIONS FOR
STOCK UNIT AWARDS
2017 Performance Incentive Plan


1.Stock Units Subject to 2017 Performance Incentive Plan
The Stock Unit Award (the “Award”) referred to in the attached Notice of Grant
of Stock Units and Stock Unit Award Agreement (the “Notice”) was awarded under
Western Digital Corporation’s (the “Corporation’s”) 2017 Performance Incentive
Plan (the “Plan”). Each stock unit covered by the Award (“Stock Unit”) is a
non-voting unit of measurement that is deemed for bookkeeping purposes to be
equivalent to one outstanding share of Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan). The holder of the Stock Units is referred
to herein as the “Participant.” Stock Units shall be used solely as a device for
the determination of the number of shares of Common Stock to eventually be
delivered to the Participant if Stock Units held by such Participant vest
pursuant to Section 4, Section 7 or Section 8 and shall not be treated as
property or as a trust fund of any kind. Stock Units granted to the Participant
shall be credited to an unfunded bookkeeping account maintained by the
Corporation on behalf of the Participant (a “Stock Unit Account”).
The Stock Units are subject to the terms and provisions of the Notice, these
Standard Terms and Conditions for Stock Unit Awards (including any terms and
conditions set forth in any appendices attached hereto) (collectively, these
“Standard Terms”), and the Plan. To the extent any information in the Notice,
the prospectus for the Plan, or other information provided by the Corporation
conflicts with the Plan and/or these Standard Terms, the Plan or these Standard
Terms, as applicable, shall control. To the extent any terms and provisions in
these Standard Terms conflict with the terms and provisions of the Plan, the
Plan shall control. Capitalized terms not defined herein have the meanings set
forth in the Plan.
2.    Award Agreement
The Notice and these Standard Terms, together, constitute the Award Agreement
with respect to the Award pursuant to Section 5.3 of the Plan.
3.    Deferral of Stock Units
Not applicable.
4.    Vesting
Except as otherwise provided in this Award Agreement, the Award shall vest and
become nonforfeitable in percentage installments of the aggregate number of
Stock Units as set forth in the Notice. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 8 below or under the Plan.


2



--------------------------------------------------------------------------------





5.    Dividend Equivalent Rights Distributions
As of any date that the Corporation pays an ordinary cash dividend on its Common
Stock, the Corporation shall credit the Participant’s Stock Unit Account with an
additional number of Stock Units equal to (i) the per share cash dividend paid
by the Corporation on its Common Stock on such date, multiplied by (ii) the
number of Stock Units remaining subject to the Award as of the related dividend
payment record date, divided by (iii) the Fair Market Value of a share of Common
Stock on the date of payment of such dividend. The Stock Units credited pursuant
to the foregoing provisions of this Section 5 shall be subject to the same
vesting, payment and other terms, conditions and restrictions as the original
Stock Units to which they relate.
6.    Timing and Manner of Payment of Stock Units
Except as expressly provided herein, on or within fifteen (15) business days
following the vesting of any Stock Units granted (or credited pursuant to
Section 5) to the Participant (whether pursuant to Section 4, Section 7 or
Section 8 hereof or Section 7 of the Plan), the Corporation shall deliver to the
Participant a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its sole discretion) equal to the number of
Stock Units that vest on the applicable vesting date (including any Stock Units
credited as dividend equivalents pursuant to Section 5 with respect to the Stock
Units that vest), subject to adjustment as provided in Section 7 of the Plan.
The Corporation’s obligation to deliver shares of Common Stock with respect to
vested Stock Units is subject to the condition precedent that the Participant
(or other person entitled under the Plan to receive any shares with respect to
the vested Stock Units) delivers to the Corporation any representations or other
documents or assurances required pursuant to Section 8.1 of the Plan. The
Participant shall have no further rights with respect to any Stock Units that
are paid pursuant to this Section 6 or that are terminated pursuant to Section 8
hereof or Section 7 of the Plan, and such Stock Units shall be removed from the
Participant’s Stock Unit Account upon the date of such payment or termination.
The Corporation may, in its sole discretion, settle any Stock Units credited as
dividend equivalents by a cash payment equal to the fair market value of a share
of Common Stock on the date of payment (as opposed to payment in the form of
shares of Common Stock).
7.    Change in Control Event
Upon (or, as may be necessary to effectuate the purposes of this acceleration,
immediately prior to) the occurrence of a Change in Control Event in which the
Stock Units subject to the Award are to terminate (i.e., the Administrator has
not made a provision for the substitution, assumption, exchange or other
continuation of the Award and the Award will not otherwise continue in
accordance with its terms in the circumstances), the portion of the Award that
is outstanding and unvested immediately prior to the Change in Control Event
shall vest and become payable in accordance with Section 6.
8.    Termination of Employment
If the Participant ceases to be employed by or to provide services to the
Corporation or its Subsidiaries (regardless of the reason for such termination,
whether with or without cause, voluntarily or involuntarily, or due to
disability) (the last day that the Participant is employed by the Corporation or
a Subsidiary prior to a period of non-employment by any such entity is referred
to as the Participant’s “Severance Date”), the Participant’s Stock Units shall,
to the extent such Stock Units have not become vested upon the Severance Date,
be forfeited to the Corporation effective immediately following the Severance
Date; provided, however, that in the event of the Participant’s death at a time
when the Participant is employed by or providing services to the Corporation or
any of its Subsidiaries, a portion of the otherwise unvested Stock Units shall
automatically become fully vested as of such date of death as set forth in the
next sentence, and shall be paid to the Participant’s estate as provided in
Section 6 above. In the event the date of the Participant’s death is at a time
when the Participant is employed by or providing services to the Corporation or
any of its Subsidiaries, the number of Stock Units that shall become vested on
the date of the Participant’s death equals: (a) the number of Stock Units that
would have vested on the next scheduled vesting date applicable to the Award (as
set forth in the Notice) (the “Next Scheduled Vesting Date”) had the Participant
continued to be employed through such date, multiplied by (b) a fraction (not
greater than one), the numerator of which is the number of


3

--------------------------------------------------------------------------------





calendar days following the last scheduled vesting date applicable to the Award
as set forth in the Notice (or, if there was no such prior vesting date
applicable to the Award, the date of grant of the Stock Units (the “Measurement
Date”) through and including the date of the Participant’s death, and the
denominator of which is the total number of calendar days in the period
beginning with the day after the Measurement Date and ending with the Next
Scheduled Vesting Date. Any Stock Units that are not vested after giving effect
to the acceleration provided in the preceding sentence shall be forfeited to the
Corporation as of the date of the Participant’s death.
9.    Adjustments
The Administrator may accelerate the vesting of the Stock Units in such
circumstances as it, in its sole discretion, may determine. In addition, upon
the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Administrator will make adjustments
if appropriate in the number of Stock Units then outstanding and the number and
kind of securities that may be issued in respect of the Award. No such
adjustment shall be made with respect to any ordinary cash dividend for which
dividend equivalents are credited or to be credited pursuant to Section 5.
10.    Withholding Taxes
Upon or in connection with the vesting of the Stock Units, the payment of
dividend equivalents and/or the distribution of shares of Common Stock in
respect of the Stock Units, the Corporation (or the Subsidiary last employing
the Participant) shall have the right at its option to (a) require the
Participant to pay or provide for payment in cash of the amount of any taxes
that the Corporation or the Subsidiary may be required to withhold with respect
to such vesting, payment and/or distribution, or (b) deduct from any amount
payable to the Participant the amount of any taxes which the Corporation or the
Subsidiary may be required to withhold with respect to such vesting, payment
and/or distribution. In any case where a tax is required to be withheld in
connection with the delivery of shares of Common Stock under this Award
Agreement, the Administrator may, in its sole discretion, direct the Corporation
or the Subsidiary to reduce the number of shares to be delivered by (or
otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy such
withholding obligation at the applicable withholding rates.
11.    Nontransferability
Neither the Award, nor any interest therein or amount or shares payable in
respect thereof may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated, encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.
12.    No Right to Employment
Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status, if he or she is an employee, as an employee at will who is
subject to termination without cause, confers upon the Participant any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation, or any Subsidiary at
any time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation.
13.    Rights as a Stockholder
Subject to the provisions of the Plan, the Notice and these Standard Terms, the
Participant shall have no rights as a stockholder of the Corporation, no
dividend rights (except as expressly provided in Section 5 with respect to
dividend equivalent rights) and no voting rights with respect to Stock Units
awarded to the Participant and any shares of Common Stock underlying or issuable
in respect of such Stock Units until such shares of Common Stock


4

--------------------------------------------------------------------------------





are actually issued to and held of record by the Participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate.
14.    Notices
Any notice to be given under the terms of this Award Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government, or for non-U.S. employees, the
government of the country where the Participant is working and/or residing. Any
such notice shall be given only when received, but if the Participant is no
longer employed by the Corporation or a Subsidiary, shall be deemed to have been
duly given five business days after the date mailed in accordance with the
foregoing provisions of this Section 14.


15.    Arbitration
Any controversy arising out of or relating to this Award Agreement (including
these Standard Terms) and/or the Plan, their enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of their provisions, or any other controversy arising out of or related to
the Award, including, but not limited to, any state or federal statutory claims,
shall be submitted to arbitration in Orange County, California, U.S.A., before a
sole arbitrator selected from Judicial Arbitration and Mediation Services, Inc.,
Orange, California, or its successor (“JAMS”), or if JAMS is no longer able to
supply the arbitrator, such arbitrator shall be selected from the American
Arbitration Association, and shall be conducted in accordance with the
provisions of California Code of Civil Procedure §§ 1280 et seq. as the
exclusive forum for the resolution of such dispute; provided, however, that
provisional injunctive relief may, but need not, be sought by either party to
this Award Agreement in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. Final
resolution of any dispute through arbitration may include any remedy or relief
which the arbitrator deems just and equitable, including any and all remedies
provided by applicable U.S. state or federal statutes. At the conclusion of the
arbitration, the arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the arbitrator’s award or decision
is based. Any award or relief granted by the arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in the
first sentence above. The parties agree that Corporation shall be responsible
for payment of the forum costs of any arbitration hereunder, including the
arbitrator’s fee. The parties further agree that in any proceeding with respect
to such matters, each party shall bear its own attorney’s fees and costs (other
than forum costs associated with the arbitration) incurred by it or him or her
in connection with the resolution of the dispute. By accepting the Award, the
Participant consents to all of the terms and conditions of this Award Agreement
(including, without limitation, this Section 15).


16.    Governing Law
This Award Agreement, including these Standard Terms, shall be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to conflict of law principles thereunder) and applicable United States federal
law.


17.    Severability
If the arbitrator selected in accordance with Section 15 or a court of competent
jurisdiction determines that any portion of this Award Agreement (including
these Standard Terms) or the Plan is in violation of any statute or public
policy, then only the portions of this Award Agreement or the Plan, as
applicable, which are found to violate such


5

--------------------------------------------------------------------------------





statute or public policy shall be stricken, and all portions of this Award
Agreement and the Plan which are not found to violate any statute or public
policy shall continue in full force and effect. Furthermore, it is the parties’
intent that any order striking any portion of this Award Agreement and/or the
Plan should modify the stricken terms as narrowly as possible to give as much
effect as possible to the intentions of the parties hereunder.


18.    Entire Agreement
This Award Agreement (including these Standard Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Award Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.


19.    Section Headings
The section headings of this Award Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
20.    Appendix
The Award shall be subject to any additional terms and conditions for non-U.S.
employees set forth in Appendix A attached hereto (“Appendix A”) and any terms
and conditions for the Participant’s country set forth in Appendix B attached
hereto (“Appendix B”). Moreover, if the Participant relocates to one of the
countries included in Appendix B, the terms and conditions for such country will
apply to the Participant to the extent the Corporation determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. Appendix A and Appendix B constitute part of the Award
Agreement.
21.    Imposition of Other Requirements
The Corporation reserves the right to impose other requirements on the
Participant’s participation in the Plan, on the Stock Units and on any shares of
Common Stock acquired under the Plan, to the extent the Corporation determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
22.    Construction
It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Award Agreement
shall be construed and interpreted consistent with that intent.
23.    Clawback Policy
The Stock Units are subject to the forfeiture and clawback provisions of Section
8.14(a) of the Plan.
24.    No Advice Regarding Grant
The Participant acknowledges and agrees that he or she should consult with his
or her own tax, legal and/or investment advisors with respect to any advice the
Participant may determine is needed or appropriate with respect to the Stock
Units (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Award). Neither the
Corporation nor any of its officers, directors, affiliates or advisors makes any
representation (except for the terms and conditions expressly set forth in this
Award Agreement) or recommendation with respect to the Award. Except for the
withholding rights set forth in Section 10 above, the Participant is solely
responsible for any and all tax liability that may arise with respect to the
Award.


6